FINAL ACTION

Claim Status
	Claims 1-25 are pending.  Claims 1-16 are withdrawn as being directed to a non-elected invention as set forth in the restriction requirement filed on December 27, 2021.  Claims 17-25 are up for examination.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that: 
Olson does not disclose introducing a liquid into the sterilization chamber.

	The Examiner would respectfully respond that:
	Olson discloses in paragraph 16 that the contraction of the volume of the basin (referenced as a chamber) will increase the partial pressure of the gaseous or vapor sterilant above its vapor pressure and lead to condensation of surfaces in the chamber (including inside the lumen).  This condensation will meet the limitations of introducing a liquid treatment agent to the basin.  As such, this argument is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Publication No. 2015/0010432).
Olson discloses a method of adjusting a void volume in a basin of a treatment apparatus, the method comprising:
Introducing a device (16) into the basin of the treatment apparatus, the basin comprising the void volume which is suitable to receive the device (16) and a treatment agent (28) as shown in Figures 1-6 (paragraph 27); 

Introducing a liquid treatment agent to the basin by condensing the gas in said basin (paragraph 16); and
Adjusting the void volume to an adjusted void volume by at least one of expanding and contracting an expandable member (52) positioned in the basin as noted in the subsequent step in paragraph 16 (See also paragraph 46).

Concerning claims 18 and 19, Olson continues to disclose treating thee device (16) with the treatment agent by contacting the device (16) with the treatment agent (28) to sterilize the device (paragraph 36).

Regarding claim 20, Olson also discloses removing the device (16) from the basin after treating the device by contracting the expandable member (52) as set forth in paragraph 52.

With respect to claim 22, Olson further discloses filling the basin with the liquid treatment agent to a volume up to the adjusted void volume; as the liquid treatment agent is the gas that is condensed to produce the liquid (paragraph 50).

Concerning claim 23, the reference continues to disclose that expanding the expandable member (52) comprises filling a cavity of the expandable member (52) with a fluid, and contracting the expandable member (52) comprises removing the fluid from the cavity of the expandable member (paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432) in view of Lin et al. (U.S. Patent No. 6,589,481).
Olson is relied upon as set forth above.  Olson does not appear to disclose treating the lumen device with a treatment agent, wherein the treatment agent is heated to a temperature in a range of 30-80°C.  Lin discloses a method of treating a lumen device with a sterilizing treatment agent (abstract).  The reference continues to disclose heating the treatment agent to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device (column 13, lines 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to heat the treatment agent of Olson to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device as exemplified by Lin.  Thus, claim 21 is unpatentable over Olson in view of Lin.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432).
Olson is relied upon as set forth above.  While Olson discloses that the method provides a sterilizing treatment agent to a lumen device with a treatment apparatus, and that common treatment apparatuses are endoscope reprocessors (paragraph 6) which would treat endoscopes (i.e. inherently known because of the name “endoscope reprocessor”), the reference does not specifically disclose that the device is an endoscope.  Nonetheless, because Olson acknowledges that an apparatus such as his are utilized to treat endoscopes, then it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the apparatus of Olson to treat an endoscope because Olson acknowledges that treatment devices analogous to his own are utilized for treating an endoscope, and therefore one of ordinary skill would expect to utilize the apparatus of Olson on an endoscope with a reasonable expectation of success in order to achieve the predictable result of sterilizing said endoscope.  As such, claim 25 is unpatentable over Olson.
Concerning the limitation of the apparatus being an endoscope reprocessor in claim 24, once the apparatus of Olson is utilized on an endoscope, then said apparatus affectively meets the limitations of an “endoscope reprocessor” as it “reprocesses” the endoscope by sterilizing said endoscope.  Thus, claim 24 is met by Olson as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799